DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/5/21 and 5/24/21. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-29, 33, 35  and 36-39 rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis) and Matas et al. ( US 20130124091 hereinafter Matas)
Regarding claim 21, Omer discloses an unmanned aerial vehicle (UAV) management system ([0019], FIG. 1), comprising:
([0021], hub 118 provides connection interfaces for connecting cables from the transceiver 114; [0022], the hub 118 includes a memory device for storing  images acquired from the aircraft 102 as well as mission data for programming flights for the aircraft 102)  configured to receive at least one data stream ([0021], transceiver 114 receives and transmits signals via the antenna 112) from at least one UAV vehicle ([0019], FIG. 1, an aerial surveillance system including drone aircraft 102, 104, and 106), and to deliver the at least one data stream to at least one user device vehicle ([0022], FIG. 2, mobile ground control station 110 with a portable computer 130); and 
at least one user device having a display ([0022] FIG. 2, a display 132), each said at least one user device being operated by a respective user and configured to receive the at least one data stream from the integrated server ([0022] FIG. 2, mobile ground control station 110 with a portable computer 130 that includes a display 132), 
Omer does not explicitly disclose to display a map on the display and allow identification of a bookmarked area of the map by the user, wherein the integrated server is configured to automatically provide alerts to the at least one user device regarding the bookmarked area. 
Amis from the same field of endeavor teaches 2Application No. 14/541,923Docket No.: K2626.0006 

  Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 to display a map on the display ( [0040], FIG. 2,  map display information, and unit identifier and alarm status display information) and allow identification of ([0040], display console displays the alarm signal origination location, the user identification, and an alarm code; [0119], a lookup is performed and the user's information is retrieved from the database and displayed to the dispatch operator when  an alarm signal is received from a user 100, in the user information display 404), wherein the integrated server is configured to automatically provide alerts to the at least one user device regarding the ([0107], user interaction accomplished using any number of network protocols and data formats, including but not limited to IP, UDP, TCP/IP, HTTP, HTTPS, POP, VoIP, SOAP, XML; [0119] user information display 404 which provides stored information).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing displaying and identification a map  as taught by Amis as above in order to provide assistance in form of deterrents, alerting responder to move to scene, sending security personnel to the scene, remotely monitoring the scene, remotely interacting with the scene, and providing information and advice to the user in an efficient manner while preventing a threatening incident (Amis, [0015]).
Omer and Amis do not explicitly disclose a bookmarked area of the map.
Matas from the same field of endeavor teaches a bookmarked area of the map 2Application No. 14/541,923Docket No.: K2626.0006 

  Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 ([0077], FIG. 5, placing special current location bookmark in the Bookmarks list when the current location object 514 is selected dynamically updated with current location information tied to the centroid of the geographic area 516 as described in FIG. 4; [0104], FIG. 13, add to bookmarks object 1304 creates a bookmark in the Bookmarks list for the current location of the dropped pin 1202. )


Regarding claim 22, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Omer further discloses wherein the at least one data stream comprises at least one selected from the group of video, telemetry and GPS ([0020], FIG. 1, communicating flight control system and structural data from numerous sensors such as positional (e.g., a GPS data), direction, speed, altimeter; [0021], FIG. 2, connection interfaces hub 118 for connecting cables from the transceiver).  

Regarding claim 24, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Omer further discloses wherein the integrated server comprises a ground station ([0019] FIG. 1, a mobile ground control station 110; [0022], the hub 118 includes a memory device for storing  images acquired from the aircraft 102 as well as mission data for programming flights for the aircraft 102).
Regarding claim 25, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Omer further discloses wherein the at least one user device is a ground station ([0019] FIG. 1, a mobile ground control station 110; [0022] FIG. 2, mobile ground control station 110 with a portable computer 130 that includes a display 132 [user device]).

Regarding claim 26, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Matas further discloses wherein integrated server comprises a data manager configured to create model instances necessary to provide the alerts ([0033], graphical user interface display objects 104, 106, are graphic representations of system objects such as device functions, applications, windows, files, alerts, events, or other identifiable system objects.).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer & Amis by providing automated bookmarking of video streams as taught by Matas as above in order to avoid the area of uncertainty associated with a current position determined using a positioning technology can be indicated on a map and provide the most accurate or precise geographic area can be indicated on a map displayed on a mobile device (Matas, [0010], [0048]).


Regarding claim 27, Omer in view of Amis & Matas discloses the UAV management system of claim 26.
Matas further disclose wherein the data manager is configured to allow the user to share the bookmarked area with another user  ([0077], FIG. 5, placing special current location bookmark in the Bookmarks list when the current location object 514 is selected dynamically updated with current location information tied to the centroid of the geographic area 516 as described in FIG. 4; [0104], FIG. 13, add to bookmarks object 1304 creates a bookmark in the Bookmarks list for the current location of the dropped pin 1202. )
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer & Amis by providing automated bookmarking of video streams as taught by Matas as above in order to avoid the area of uncertainty associated with a current position determined using a positioning technology can be indicated on a map and provide the most accurate or precise geographic area can be indicated on a map displayed on a mobile device (Matas, [0010], [0048]).


Regarding claim 28, Omer in view of Amis & Matas discloses the UAV management system of claim 27.
Matas further disclose wherein the data manager is configured to allow the another user to tag an item in the bookmarked area   ([0077], FIG. 5, placing special current location bookmark in the Bookmarks list when the current location object 514 is selected dynamically updated with current location information tied to the centroid of the geographic area 516 as described in FIG. 4; [0104], FIG. 13, add to bookmarks object 1304 creates a bookmark in the Bookmarks list for the current location of the dropped pin 1202. )
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer & Amis by providing automated bookmarking of video streams as taught by Matas as above in order to avoid the area of uncertainty associated with a current position determined using a positioning technology can be indicated on a map and provide the most accurate or precise 
Furthermore, given the fact that Matas discloses database and query system with specific bookmarked scenes, the teaching of the prior art of database and query system with specific bookmarked scenes is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of database and query system with specific bookmarked scenes would have yielded predictable results of improving quality and efficiency of the operation.

Regarding claim 29, Omer in view of Amis & Matas discloses the UAV management system of claim 26.
Matas further discloses wherein the data manager is configured to allow the at least one user to tag an item in the bookmarked area  ([0077], FIG. 5, placing special current location bookmark in the Bookmarks list when the current location object 514 is selected dynamically updated with current location information tied to the centroid of the geographic area 516 as described in FIG. 4; [0104], FIG. 13, add to bookmarks object 1304 creates a bookmark in the Bookmarks list for the current location of the dropped pin 1202. )
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer & Amis by providing automated bookmarking of video streams as taught by Matas as above in order to avoid the area of uncertainty associated with a current position determined using a 
Furthermore, given the fact that Matas discloses database and query system with specific bookmarked scenes, the teaching of the prior art of database and query system with specific bookmarked scenes is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of database and query system with specific bookmarked scenes would have yielded predictable results of improving quality and efficiency of the operation.

Regarding claim 33, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Amis further discloses wherein the alerts indicate a status quo shift or that updated information is available ([0088], children's safety levels change along with alerts, but a supervisory member, such as an adult, would also be alerted. In another embodiment, an automated notification is sent to a parent, legal guardian, first responder, and/or caretaker when a relative safety level of a child changes, for example, if a predetermined route is not followed when a child is walking home from school]).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing displaying and identification a map  as taught by Amis as above in order to provide assistance in form of deterrents, alerting responder to move to scene, sending security 

Regarding claim 35, Omer in view of Amis & Matas discloses the UAV management system of claim 21.
Matas further discloses wherein the bookmark is a user drawn shape, and the shape is one selected from the group of box, circle and free-form area ([0077], The current location object 514 allows the user to see a geographic area 516 on the map 502 indicating where the device 100 is currently located and the special current location bookmark is placed in the Bookmarks list when the current location object 514 is selected. If the special current location bookmark was previously set in the Bookmarks list, the old bookmark information can, for example, be replaced with the new current location information).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer & Amis by providing automated bookmarking of video streams as taught by Matas as above in order to avoid the area of uncertainty associated with a current position determined using a positioning technology can be indicated on a map and provide the most accurate or precise geographic area can be indicated on a map displayed on a mobile device (Matas, [0010], [0048]).
Regarding Claims 36-38, method claims 36-38 of using the corresponding system claimed in claims 1 and 2, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 39, method claim 39 of using the corresponding system claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis), Matas et al. ( US 20130124091 hereinafter Matas) and Gale et al. (US 20110103293, hereinafter Gale).
Regarding claim 23, Omer in view of Amis & Matas discloses the UAV management system of claim 21, but does not explicitly disclose wherein the integrated server comprises a cloud.  
Gale from the same field of endeavor teaches wherein the integrated server comprises a cloud ([0015], portable and autonomous system streaming video from a data collection source UAV over a wireless communication system using the Internet; [0016], [0038], IP based, cloud network is established for each data collection resource).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by having cloud based data management and utilizing local content delivery network as taught by 
Regarding Claims 40, method claim 40 of using the corresponding system claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over  Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis), Matas et al. ( US 20130124091 hereinafter Matas) , Gale et al. (US 20110103293, hereinafter Gale), and Khazan et al. (US 20120237028, hereinafter Khazan).

Regarding claim 30, Omer in view of Amis & Matas discloses the UAV management system of claim 26, but does not explicitly disclose wherein the integrated server further comprises:  a collaboration tool configured to provide an informed decision loop for the user that is coordinated by the data manager; and a user authenticator configured to enable transmission of UAV data to and receive communications from authenticated resources.  
Gale from the same field of endeavor teaches a collaboration tool configured to provide an informed decision loop for the user that is coordinated by the data manager ([0015] distribute streaming live video from an Unmanned collaborative aerial Vehicle (UAV) platforms over a wireless communication system using the Internet to multiple subscribers; [0047] FIG. 1, a control station manages a wireless communication network within which subscriber units wirelessly communicate and gain data).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by having cloud based data management and utilizing local content delivery network as taught by Gale as above in order to provide flexible and autonomous data utilization and command and control signals and to produce a wireless surveillance and communication system  providing seamless streaming video and communication to a plurality of subscribers (Gale,[0014],[0040]).
Omer, Amis, Matas and Gale do not explicitly disclose   Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 a user authenticator configured to enable transmission of UAV data to and receive communications from authenticated resources.  
Khazan from the same field of endeavor teaches 2Application No. 14/541,923Docket No.: K2626.0006 

  Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 a user authenticator configured to enable transmission of UAV data to ([0052] resource access rights determination the current set of resource access rights to receiver stations authorized to decrypt the data broadcast by the UAV; [0057] FIG. 4, UAV data broadcast system encrypt and transmit a video stream to a group of receiver stations) and receive communications from  ([0060], FIG. 5, a receiver station receiving an encrypted video stream and decrypt the encrypted data if authorized by the access control packet; [0027] FIG. 1, planning and executing a mission of one or more UAVs 108, and two or more ground stations 102, 112; [0037] FIG. 2, specify access control rules such as one  or more geographic regions corresponding groups of receiver stations authorized to access the UAV's data broadcast).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer, Amis, Matas and Gale by having user authentication to transmit live UAV video to and receive communications from authenticated resources as taught by Khazan as above in order to provide protection of data relates to use of an unmanned collaborative aerial vehicle (UAV) to broadcast a video stream to receivers and prevent unintended receivers have access to the data meant for the intended receivers  (Khazan, [0004]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis), Matas et al. ( US 20130124091 hereinafter Matas) and Gale et al. (US 20110103293, hereinafter Gale), and Verna et al. (US 20120299751, hereinafter Verna)

Regarding claim 31, Omer in view of Amis & Matas, Gale discloses the UAV management system of claim 30, but does not explicitly disclose wherein the informed 
Verna from the same field of endeavor teaches wherein the informed decision loop further comprises a posting function in order to post alerts to multiple collaborators in the decision loop or alert a UAV asset connected to the decision loop ([0035] receive basic alert information via a message be played on the user handheld device display; [0036] UAV ground base station notification selects a drone-image and enters it onto the application's screen display). 
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer, Amis, Matas and Gale by having post alerts to multiple collaborators in the decision loop or alert a UAV asset as taught by Verna as above in order to provide improved emergency applications by providing citizens with selected unmanned vehicle images through push notifications via a data communications network such as the Internet (Verna, [0011]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis), Matas et al. ( US 20130124091 hereinafter Matas), and Eyer (US 20110075990, hereinafter Eyer).

Regarding claim 32, Omer in view of Amis & Matas discloses the UAV management system of claim 21, but does not explicitly disclose wherein the at least one user device is configured to construct and display a timeline based on selected images and/or videos taken from the bookmarked area, and to indicate if analytic processing has been performed on the images and/or videos.  
Eyer from the same field of endeavor teaches wherein the at least one user device is configured to construct and display a timeline based on selected images and/or videos taken from the bookmarked area, and to indicate if analytic processing has been performed on the images and/or videos ([0025], FIG. 1, time marker of 10:14:07.2, a user may press the TAG button (108, 110, 112, 114), creating a bookmark and the time and channel ID is stored in a computer accessible storage device 122, optionally along with still images or a video clip; [0028], FIG. 3, at the time of each bookmark event, the receiver collects and saves information relevant to the programming being viewed at the time of the user interaction that establishes a video bookmark).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer Amis & Matas by displaying a timeline based on selected images and/or videos taken as taught by Eyer as above in order to allow stored event marker is selected by retrieving associated subject data, retrieved video content and generated content for presentation to the user on the video content display device, thus allowing the user to tag the item or segment of interest within audio/video content being watched in an efficient manner (Eyer, [0024]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view Amis (US 20110046920, hereinafter Amis), Matas et al. ( US 20130124091 hereinafter Matas), and Shehata et al.   (US 20150142211, hereinafter Shehata).
Regarding claim 34, Omer in view of Amis & Matas discloses the UAV management system of claim 21, but does not explicitly disclose wherein the alerts comprise at least one selected from heat alerts, water alerts, changed state alerts and stains on ground alerts.  
Shehata from the same field of endeavor teaches wherein the alerts comprise at least one selected from heat alerts, water alerts, changed state alerts and stains on ground alerts ([0033], synchronization, across multiple interface panels, of an indication of which vehicle is being controlled with  different perspective on what is happening, but the states of the panels are synchronized, such that changing the currently selected vehicle in one panel changes the currently selected vehicle in the other panels; [0102], FIG. 18,  FIG. 19, present a warning about its having stopped ("stopped" state) with the pressing of  UAV Scotty's stop button 235; [0103],  additional or modified states, such as a "sensor stop" state (continue along any flight-plan being followed, but with the sensor or camera disabled).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer Amis & Matas by providing specific alert as taught by Shehata as above in order to control UAV in synchronized manner across multiple interface panels that show a different perspective 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SAMUEL D FEREJA/Examiner, Art Unit 2487